In re Edward Jackson; -Plaintiff; Applying for Motion to enforce this Court’s Order dated June 25, 1999; Parish of Jefferson 24th Judicial District Court Div. “I” Nos. 98-708, 92-0433; to the Court of Appeal, Fifth Circuit No. 99-KW-0251.
Motion to Enforce granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. Edward Jackson v. State, 99-1704 (La.6/25/99), 745 So.2d 623, within thirty days, if it has not done so already. The district court is further ordered to provide this Court with proof of compliance.